THE COURT.
The defendant was convicted in the Superior Court of the State of California in and for the County of Marin of a felony, namely forgery.
The defendant plead guilty to the offense as charged in the information and judgment was entered April 18, 1938. Defendant gave notice of appeal. The transcript was filed in this court on May 9, 1938. The cause was regularly placed on the calendar for oral argument on August 15, 1938. No appearance was made for appellant at the time the cause was called for hearing. No brief has been filed in his behalf, and the time granted for that purpose has long since expired.
The motion of respondent for an affirmance of the judgment pursuant to the provisions of section 1253 of the Penal Code is granted and the judgment is affirmed.